   Case 3:19-md-02885-MCR-GRJ Document 1141 Filed 05/26/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                     )    Case No. 3:19-md-2885
EARPLUG PRODUCTS LIABILITY                )
LITIGATION,                               )
                                          )
                                          )    Judge M. Casey Rodgers
This Document Relates to All Cases        )
                                          )    Magistrate Judge Gary R. Jones
                                          )
                                          )

                          NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that, pursuant to Pretrial Order No. 34 (ECF No.

1107), Kimberly Branscome of the law firm Dechert LLP hereby enters her

appearance as counsel for Defendants 3M Company, 3M Occupational Safety

LLC, Aearo Technologies LLC, Aearo Holdings, LLC, Aearo Intermediate, LLC,

and Aearo, LLC. Ms. Branscome previously had served as an attorney of record in

one of the actions transferred to this Court and previously had been

administratively admitted pursuant to Pretrial Order No. 3 (ECF No. 4). All

further papers and pleadings in this action should be served on the undersigned.
   Case 3:19-md-02885-MCR-GRJ Document 1141 Filed 05/26/20 Page 2 of 2



DATED: May 26, 2020              Respectfully submitted,

                                 /s/ Kimberly Branscome
                                 Kimberly Branscome
                                 California Bar No. 255480
                                 District of Columbia Bar No. 987587
                                 DECHERT LLP
                                 633 West 5th Street
                                 Suite 4900
                                 Los Angeles, California 90071-2032
                                 Telephone: (213) 808-5762
                                 Email: kimberly.branscome@dechert.com

                                 Attorney for Defendants 3M Company, 3M
                                 Occupational Safety LLC, Aearo
                                 Technologies LLC, Aearo Holdings, LLC,
                                 Aearo Intermediate, LLC, and Aearo, LLC




                                  -2-
